                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT KARL GEYER, Jr.,

             Plaintiff,

v.                                                            No. CV 18-564 CG

NANCY A. BERRYHILL,
Acting Commissioner for
Social Security Administration,

             Defendant.

                         ORDER GRANTING UNOPPOSED
                     MOTION TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Extension

of Time to File Briefs (Doc. 14), filed October 23, 2018. The Court, noting that the

Motion is unopposed, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that:

      1. Plaintiff shall file a Motion to Reserve or Remand Administrative Agency

          Decision on or before November 26, 2018;

      2. Defendant shall file a Response on or before January 25, 2019; and

      3. Plaintiff may file a Reply on or before February 1, 2019.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
